Exhibit 10.1

NVR, INC.

2014 EQUITY INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

NVR, Inc., a Virginia corporation (the “Company”), hereby grants an option to
purchase shares of its common stock, par value $0.01 (the “Option”) to the
Grantee named below, subject to the vesting and other conditions set forth
below. Additional terms and conditions of the grant are set forth in this cover
sheet and in the attachment (collectively, the “Agreement”) and in the Company’s
2014 Equity Incentive Plan (as amended from time to time, the “Plan”).

 

Name of Grantee:  

 

 

Number of Shares Covered by Option:                             

Option Price per Share: $

Grant Date:

Vesting Schedule: The Option shall vest in accordance with the following
schedule provided the terms and conditions of the Agreement are satisfied:

By your signature below, you agree to all of the terms and conditions described
herein, in the attached Agreement and in the Plan, a copy of which is also
attached. You further agree and acknowledge that adequate consideration has been
exchanged between the Company and you and that you have considered and agreed to
execute this Agreement, which binds you to confidentiality, non-competition,
non-recruitment and non-solicitation restrictive covenants. You acknowledge that
you have carefully reviewed the Plan, and agree that the Plan will control in
the event any provision of this cover sheet or Agreement should appear to be
inconsistent.

 

Grantee:  

 

    Date:  

 

  (Signature)       Company:  

 

    Date:  

 

  (Signature)       Title:        

Attachment

This is not a stock certificate or a negotiable instrument.

 

1



--------------------------------------------------------------------------------

Exhibit 10.1

NVR, INC.

2014 EQUITY INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Option    This Agreement evidences an award of an Option exercisable for that
number of shares of Stock set forth on the cover sheet and subject to the
vesting and other conditions set forth herein, in the Plan and on the cover
sheet. This option is not intended to be an incentive option under Section 422
of the Internal Revenue Code and will be interpreted accordingly. Transfer of
Unvested Options    During your lifetime, only you (or, in the event of your
legal incapacity or incompetency, your guardian or legal representative) may
exercise the Option. The Option may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered, whether by operation of law or otherwise,
nor may the Option be made subject to execution, attachment or similar process.
If you attempt to do any of these things, this Option will immediately become
forfeited. Issuance and Vesting    Your rights under this Option grant and this
Agreement shall vest in accordance with the vesting schedule set forth on the
cover sheet so long as you continue in your Service on the vesting dates set
forth on the cover sheet. In the event of a termination of your employment
resulting from your involuntary termination due to a reduction in force, death
or disability or from your retirement at normal retirement age (age 65) on or
after January 1, 2016, the Option shall become exercisable at the date of
termination for a pro rata portion based on the number of full months of the
current year that has expired prior to the termination of the previously
nonexercisable portion of the Option which would have been eligible to be
exercised at the end of the year in which such termination occurs. You shall not
be entitled to pro rata vesting if your employment is terminated for any other
reason. An involuntary termination due to a reduction in force shall be defined
as a termination where the Company determines in its sole discretion that the
termination is for economic reasons unrelated to job performance. Your Option is
exercisable only as to its vested portion. For the avoidance of doubt and by way
of example, if the Option becomes exercisable as to a portion of the Stock
subject to the Option on December 31, 2016, no exercise of the Option for such
portion will be effective until, at the earliest, the first business day of
2017, at which time you would not necessarily have to be an employee of the
Company or an Affiliate to exercise the Option, subject to the earlier
termination of the Option pursuant to this Agreement. No additional shares of
Stock underlying your Option will vest after your Service has terminated for any
reason.

 

2



--------------------------------------------------------------------------------

Corporate Transaction    Notwithstanding the vesting schedule set forth above,
upon the consummation of a Corporate Transaction, the Option will become 100%
vested (i) if the Option is not assumed or if new common stock options relating
to the stock of a successor entity are not granted with appropriate adjustments
as to the number of shares subject to the Option and the exercise price, or (ii)
if assumed and substituted for, upon your termination without Cause within the
12 month period following the consummation of the Change in Control. Evidence of
Issuance    The issuance of the shares upon exercise of this Option shall be
evidenced in such a manner as the Company, in its discretion, will deem
appropriate, including, without limitation, book-entry, registration or issuance
of one or more share certificates. Forfeiture of Unvested Options   

Unless the termination of your Service triggers accelerated vesting of your
Option, or other treatment pursuant to the terms of this Agreement, the Plan, or
any other written agreement between the Company or any Affiliate, as applicable,
and you, you will automatically forfeit to the Company the unvested portion of
the Option in the event you are no longer providing Service for any reason.

 

Your Option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your Option will expire earlier if your Service terminates,
as described below.

Expiration of Vested Options After Service Terminates   

If your Service terminates for any reason, other than death, Disability or
Cause, then the vested portion of your Option will expire at the close of
business at Company headquarters on the 90th day after your termination date.

 

If your Service terminates because of your death or Disability, or if you die
during the 90-day period after your termination for any reason (other than
Cause), then the vested portion of your Option will expire at the close of
business at Company headquarters on the date twelve (12) months after the date
of your death or termination for Disability. During that twelve (12) month
period, your estate or heirs may exercise the vested portion of your Option.

 

If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your entire Option and the Option shall immediately expire.

Forfeiture of Rights    If you should take actions in violation or breach of or
in conflict with any non-competition agreement, any agreement prohibiting
solicitation of employees or customers of the Company or any Affiliate or any

 

Grantee’s initials     

 

3



--------------------------------------------------------------------------------

  

confidentiality obligation with respect to the Company or any Affiliate or
otherwise in competition with the Company or any Affiliate, the Company has the
right to cause an immediate forfeiture of your rights to the Option awarded
under this Agreement and the Option shall immediately expire. Specifically, in
consideration of this Award, you acknowledge and agree to the following:

 

(i) Confidential Information. In connection with your employment with the
Company, you have had or may have access to confidential, proprietary, and
non-public information concerning the business or affairs of the Company,
including but not limited to trade secrets (as defined in Virginia Code §
59.1-336) and other information concerning the Company’s customers, developers,
lot positions, subcontractors, employees, pricing, procedures, marketing plans,
business plans, operations, business strategies, and methods (collectively,
“Confidential Information”). Accordingly, both during and after termination of
your Service (regardless of whether you, or the Company or an Affiliate
terminates your Service), you shall not misappropriate, use or disclose to any
third party any Confidential Information for any reason other than as intended
within the scope of your Service. In the event that you are required by law to
disclose any Confidential Information, you agree to give the Company prompt
advance written notice thereof and to provide the Company, if requested, with
reasonable assistance in obtaining an order to protect the Confidential
Information from public disclosure. Upon termination of your Service for any
reason, or at any other time upon request of the Company, you shall immediately
deliver to the Company all documents, forms, blueprints, designs, policies,
memoranda, or other data (and copies hereof), in tangible, electronic, or
intangible form, relating to the business of the Company or any Affiliate.
Notwithstanding the foregoing, Confidential Information shall not include
information that (1) you had in your possession as of the commencement of your
employment or Service to the Company or an Affiliate, provided that such
information is not subject to a confidentiality agreement with, or other
obligation of secrecy to, the Company or an Affiliate, or (2) becomes publicly
available otherwise than through disclosure by you in violation of this or any
other applicable Agreement.

 

(ii) Non-Competition. During your Service and for a period of twelve (12) months
after your Service ends (regardless of whether you, or the Company or an
Affiliate terminates your Service) (“the Restricted Period”), you shall not
anywhere in the Restricted Area (as defined below): (a) own more than 5% of
outstanding shares or control any residential homebuilding, mortgage financing,
or settlement services business that competes with the Company or an

 

Grantee’s initials     

 

4



--------------------------------------------------------------------------------

  

Affiliate in a type of business activity (i.e., residential homebuilding,
mortgage financing, or settlement services) (x) over which you had any
management responsibility at any time during the twenty-four (24) months prior
to termination of your Service or (y) from which you received, as part of your
work duties, Confidential Information regarding such business activity, at any
time during the twenty-four (24) months prior to termination of your Service; or
(b) render services to (whether as an employee, consultant, independent
contractor, partner, officer, director, or board member) any person or entity
that competes with the Company or an Affiliate in the residential homebuilding
business, mortgage financing business, or settlement services business, where
such services are competitive with any of the services you provided to the
Company or to an Affiliate during the twenty-four (24) months prior to
termination of your Service. “Restricted Area” means only those counties and
other units of local government in which the Company engaged in residential
homebuilding business activities, mortgage financing business activities, or
settlement services business activities, as applicable, (x) over which you have
had any managerial responsibility or (y) from which you received, as part of
your work duties, Confidential Information regarding such business activity, at
any time during the 24-month period prior to the termination of your Service.

 

(iii) Land Development. For the avoidance of doubt, if you were employed as a
Land Manager, VP of Land, otherwise had any managerial responsibility over the
Company’s operations contracting for finished lots, or received, as part of your
work duties, Confidential Information relating to land development, at any time
during the twenty-four (24) months prior to termination of your Service, you
agree that you will not engage in any competitive residential land development
activities during the Restricted Period within the Restricted Area.

 

(iv) Non-Recruitment. During the Restricted Period, you will not, directly or
indirectly, hire or attempt to hire for a position or role that competes with
the Company or an Affiliate, any person, who, at any time during the twelve
(12)-month period prior to the termination of your Service, was an employee or
contractor of the Company. For the avoidance of doubt, a position or role
competes with the Company or an Affiliate if it (x) requires the same or similar
knowledge or skills as the recruited person’s current position or role with the
Company or Affiliate, and (y) involves the same type of business activity (i.e.,
residential homebuilding, mortgage financing, or settlement services).

 

Grantee’s initials     

 

5



--------------------------------------------------------------------------------

  

(v) Non-Solicitation of Developers. During the Restricted Period, you will not,
directly or indirectly, for the purpose of competing with the Company or an
Affiliate, solicit the services of, or acquire or attempt to acquire real
property, goods, or services from, any developer or subcontractor with which the
Company or any Affiliate contracted at any time during the twelve (12)-month
period prior to the termination of your Service.

 

(vi) Non-Solicitation of Customers. During the Restricted Period, you will not,
directly or indirectly, on your behalf or on behalf of another person or entity,
solicit any customer or client, or prospective customer or client, of the
Company in the twelve (12)-month period prior to the termination of your
Service. For the avoidance of doubt, the customers and prospective customers
covered by this Clause (vi) include only those persons and entities either (x)
with whom you had communications in your capacity as an employee or contractor
of the Company or of an Affiliate at any time in the twelve (12)-month period
prior to the termination of your Service, or (y) about whom you possessed
Confidential Information at any time during the twelve (12)-month period prior
to your termination of Service.

 

You acknowledge that the restrictions set forth herein are reasonable and
necessary to protect the business and interests of the Company and its
Affiliates, and that it would be impossible to measure in money the damages that
could or would accrue to the Company and its Affiliates in the event that you
fail to honor your obligations under this Agreement. Therefore, in addition to
any other remedies they may have, the Company and its Affiliates may apply to
any court of competent jurisdiction for specific performance, temporary,
preliminary, and/or permanent injunctive relief, or other relief in order to
enforce the obligations under this Agreement or prevent a violation of these
obligations. You expressly acknowledge and agree that the Company and its
Affiliates may pursue all relief to which they are entitled, including without
limitation damages, specific performance and injunctive relief. You further
acknowledge that each of the restrictive covenants above is independent from the
others, and, accordingly, if any is held to be illegal or unenforceable in a
judicial proceeding, such provision shall be severed and shall be inoperative,
and the others shall remain operative and binding. Moreover, in the event of a
breach or violation by you of the obligations in this Agreement, the Restricted
Period shall be extended until such breach or violation has been cured.

 

Grantee’s initials     

 

6



--------------------------------------------------------------------------------

   In addition, if you have exercised any options during the one year period
prior to your actions, you will owe the Company a cash payment (or forfeiture of
shares of Stock) in an amount determined as follows:    (1) for any shares of
Stock that you have sold prior to receiving notice from the Company, the amount
will be the proceeds received from the sale(s), less the option price, and (2)
for any shares of Stock that you still own, the amount will be the number of
shares of Stock owned times the Fair Market Value of the shares of Stock on the
date you receive notice from the Company, less the option price (provided, that
the Company may require you to satisfy your payment obligations hereunder either
by forfeiting and returning to the Company any other shares of Stock or making a
cash payment or a combination of these methods as determined by the Company in
its sole discretion). Leaves of Absence   

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.

 

The Company may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan.

Notice of Exercise   

The Option may be exercised, in whole or in part, to purchase a whole number of
vested shares of Stock by following the procedures set forth in the Plan and in
this Agreement.

 

When you wish to exercise this Option, you must exercise in a manner required or
permitted by the Company.

 

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment   

When you exercise your Option, you must include payment of the Option Price
indicated on the cover sheet for the shares you are purchasing. Payment may be
made in one (or a combination) of the following forms:

 

•     Immediately available funds.

 

•     Shares of Stock owned by you and which are surrendered to the Company. The
Fair Market Value of the shares as of the effective date of the option exercise
will be applied to the option price.

 

•     By delivery (on a form prescribed by the Company) of an

 

Grantee’s initials     

 

7



--------------------------------------------------------------------------------

   irrevocable direction to a licensed securities broker acceptable to the
Company to sell Stock and to deliver all or part of the sale proceeds to the
Company in payment of the aggregate option price and any withholding taxes.
Withholding Taxes    You agree as a condition of this grant that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the Option exercise within a reasonable period of time, or you shall
forfeit the shares of Stock. In the event that the Company or an Affiliate, as
applicable, determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise of this Option or sale
of Stock arising from this Option, the Company or an Affiliate, as applicable,
shall have the right to require such payments from you, or withhold such amounts
from other payments due to you from the Company or an Affiliate, as applicable,
consistent with Section 13.3 of the Plan (including in connection with a same
day sale). Payment must be made in immediately available funds. Retention Rights
   This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company or an Affiliate in any capacity. Unless otherwise
specified in an employment or other written agreement between the Company or an
Affiliate, as applicable, and you, the Company or an Affiliate, as applicable,
reserves the right to terminate your Service at any time and for any reason.
Stockholder Rights   

You, or your estate or heirs, have no rights as a shareholder of the Company
until Stock has been issued upon exercise of your Option and either a
certificate evidencing your Stock has been issued or an appropriate entry has
been made on the Company’s books. No adjustments are made for dividends,
distributions or other rights if the applicable record date occurs before your
certificate is issued (or an appropriate book entry is made), except as
described in the Plan.

 

Your grant shall be subject to the terms of any applicable agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity, as provided in Section 12 of the Plan.

Clawback    If the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under the securities laws, and you are
either (i) subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, or (ii) you knowingly engaged in the misconduct,
were grossly negligent in engaging in the misconduct, knowingly failed to
prevent the misconduct or were grossly negligent in failing to prevent the
misconduct, you shall reimburse the Company the amount of any payment in
settlement of this Award earned or accrued during the 12-month period following
the first public issuance

 

Grantee’s initials     

 

8



--------------------------------------------------------------------------------

   or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document that contained such
material noncompliance. Attorney’s Fees and Costs    I agree that if I violate
this Agreement, I will be responsible for all attorney’s fees, costs, and
expenses incurred by the Company by reason of any action relating to this
Agreement. Applicable Law    This Agreement will be interpreted and enforced
under the laws of the Commonwealth of Virginia, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Venue    The Company and I irrevocably and unconditionally agree that neither
party will commence any action, litigation, or proceeding of any kind whatsoever
against the other in any way arising from or relating to this Agreement or our
relationship, including but not limited to contract, equity, tort, fraud, and
statutory claims, in any forum other than state or federal court in the
Commonwealth of Virginia. The Company and I irrevocably and unconditionally
submit to the exclusive jurisdiction of the Commonwealth of Virginia’s state and
federal courts for all actions, litigations, or proceedings whether brought by
me or the Company. The Plan   

The text of the Plan is incorporated in this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant. Any prior agreements, commitments or
negotiations concerning this grant are superseded; except that any written
employment or consulting, and/or severance agreement between you and the Company
or an Affiliate, as applicable, shall supersede this Agreement with respect to
its subject matter.

Data Privacy   

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information, payroll information and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data.

 

Grantee’s initials     

 

9



--------------------------------------------------------------------------------

Code Section 409A    It is intended that this Award comply with Section 409A of
the Code (“Section 409A”) or an exemption to Section 409A. To the extent that
the Company determines that you would be subject to the additional 20% tax
imposed on certain non-qualified deferred compensation plans pursuant to Section
409A as a result of any provision of this Agreement, such provision shall be
deemed amended to the minimum extent necessary to avoid application of such
additional tax. The nature of any such amendment shall be determined by the
Company.

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 

Grantee’s initials     

 

10